Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 12/31/2020 amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lai (US 2016/0128233) and Honmura et al. (US 2015/0119111), and further in view of Shen (US 2016/0221131) and Pohlman et al. (US 2005/0126769).
Regarding claim 1, Lai discloses a vapor chamber water-filling section sealing structure comprising:
A main body (10) having a first plate body (31) and a second plate body (21) correspondingly mated with each other to together define an airtight chamber (34) 
While Lai discloses what appears to be a water-filling section, Lai does not explicitly teach or disclose the water-filling section as in communication with the airtight chamber.
Honmura et al. (Figure 1 embodiment) teaches a vapor chamber water-filling section sealing structure comprising: a main body (1) having a first plate body (11) and a second plate body (12) correspondingly mated with each other to together define an airtight chamber (Paragraph 113), a water-filling section (17), and a flange (23) disposed along an outer periphery of the main body (Figure 1, see also Figure 28), the water-filling section defining a water-filling notch (Annotated Figure 2B) and a water-filling passage (Figure 2B and Paragraph 113: Defined by interior of 17), where one end of the water-filling passage extending through the flange to terminate at an edge of the flange (Annotated Figure 2B and Paragraph 113), where an other end of the water-filling passage connecting with the water-filling notch to communicate with the airtight chamber (Annotated Figure 2 and Paragraph 113).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the water-filling section as disclosed by Lai to communicate with the airtight chamber as taught by Honmura et al. to facilitate manufacturing of a vapor chamber by providing a means to both fill and seal the vapor chamber with working fluid.
Further, while Lai discloses what appears to be a water-filling section, Lai does not explicitly teach or disclose a portion of the water-filling passage that extends to the flange having a height equal to or lower than a height of the flange.
Shen (Figure 9 embodiment) teaches a vapor chamber water-filling section sealing structure comprising: a main body (1) having a first plate body (171) and a second plate body (172) correspondingly mated with each other to together define an airtight chamber (11), a water-filling section (19), and a flange (Figure 10: Location where 171 and 172 mate) disposed along an outer periphery of the main body (Figures 9-10), where a portion of a water-filling passage (18) that extends to the flange is pressed to have a height equal to or lower than a height of the flange (Figures 10A-10C: The water-filling section is pressed to close the water-filling passage).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the water-filling section as disclosed by Lai to with a height as taught by Shen to facilitate manufacturing of a vapor chamber by providing a means to both fill and seal the vapor chamber with working fluid.
Lai further discloses a capillary structure (41, 51) selectively disposed in the space of the airtight chamber of the main body (Figures 2 and 3), where the first plate body has a first face (Figures 2 and 3: Surface of 31 in contact with 21) and a second face (Figures 2 and 3: Surface of 31 facing away from 21), the second plate body having a third face (Figures 2 and 3: Surface of 21 in contact with 31) and a fourth face (Figures 2 and 3: Surface of 21 facing away from 31), a depression and the water-filling section being raised from the first face to the second face of the first plate body (Figures 2 and 3: A depression formed in the first plate defines the airtight chamber and water-filling section), the second plate body being correspondingly mated with the depression to form the airtight chamber (Figures 2 and 3), where the second face and the fourth face are respectively disposed on upper and lower faces of the main body (Figures 2 and 3), the flange having a first notch and a second notch arranged outwardly of and aligned with the water-filling notch (Annotated Figure 2).
Further, Lai does not teach or disclose the first and second plate bodies being made of commercial pure titanium.
Pohlman et al. teaches a heat exchanger, where the heat exchanger comprises elements made from commercial pure titanium (Paragraphs 5 and 36).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor chamber as disclosed by Lai from materials as taught by Pohlman et al. to improve vapor chamber operational life by forming the vapor chamber from materials known to have excellent corrosion resistance.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note: The limitations “water-filling” (line 5) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed heat vapor chamber is intended to be filled with water).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.
Note: The limitations “defined as a condensation face” (line 21) and “defined as a heat absorption face” (lines 22) constitute intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed second and fourth faces are intended to absorb or dissipate heat).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.
Note: The claimed phrase “pressed” is being treated as a product by process limitation; that is, that the water-filling passage is pressed to a height.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

    PNG
    media_image1.png
    203
    389
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    178
    321
    media_image2.png
    Greyscale

Regarding claim 2, Lai discloses a vapor chamber as discussed above, where the capillary structure is disposed on both the first face of the first plate body and the third face of the second plate body (Figure 3).
Regarding claim 3, Lai discloses a vapor chamber as discussed above, where the water-filling notch and the water filling passage extend in a direction to the flange or the airtight chamber (Annotated Figure 2).










Response to Arguments
Regarding the arguments on page 5, lines 2-7:
The 35 USC 112 rejections of record are withdrawn in view of applicant’s amendment.
Regarding the statements on page 5, lines 8-30:
Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 5, line 31 to page 7, line 3:
Applicant alleges that claims 1-3 amended define over the Huang et al. as modified by The 35 USC 112 rejections of record are withdrawn in view of applicant’s amendment.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0029106 discloses a heat pipe.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763